Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application 16/543,219 filed on 08/16/2019.
Claim Interpretation
Claims 14-16 and 18-20 recite “A computer program product for controller user data, the computer program product comprising: a computer-readable storage medium having computer-readable program code …”. The specification of the disclosure clearly defines that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire – see par. [0057]. Therefore, the term “a/the computer storage medium is interpreted as “a/the non-transitory computer readable storage medium”.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Thomas Shortledge (Reg. No. 61,720) on September 3rd, 2021.  During the telephone conference, Mr. Thomas has agreed and authorized the Examiner to amend claims 1-3, 8-10 and 14-16 and to cancel claims 4 and 17. 
Claims
Replacing claims 1-4, 8-10 and 14-17 as following:
1. (Currently Amended) A method for regulating a flow of data between an electronic device and a plurality of resources external to the electronic device, the method comprises:
		generating a user profile describing a user of the electronic device;
		generating a resource profile describing each of the plurality of resources;
		generating a context profile describing an outcome of one or more previous interactions between the user of the electronic device and one or more of the plurality of resources;
		generating a set of rules based on a comparison of the user profile, the resource profile, and the context profile, wherein each rule of the set of rules defines at least one of when and what type of data of the user profile is shared with each of the plurality of resources; and
		modifying outgoing data being sent to a first one of plurality of the resources from the electronic device based on the set of rules by:
		identifying user data and resource data within the outgoing data;
identifying one or more rules of the set of rules according to the user data and the resource data; and 
		modifying the outgoing data based on the one or more rules.
2. (Currently Amended) The method of claim 1 further comprising intercepting the outgoing data and modifying a data packet within the outgoing data based on the one or more rules.
3. (Currently Amended) The method of claim 2, wherein modifying the data packet comprising at least one of removing data associated with the user profile from the outgoing data and adding data associated with the user profile to the outgoing data based on the one or more rules.
4. (Canceled) 
8. (Currently Amended) An electronic device, comprising:
		a memory storing instructions:
a processor coupled to the memory a configured execute the instructions, the instructions when executed cause 
		a user profile manager of an advisor to 
	a resource profile manager of the advisor 
	a context profile manager of the advisor 
of the advisor ; and 
		the advisor by:
			identifying user data and resource data within the outgoing data;
	identifying one or more rules of the set of rules according to the user data and the resource data; and 
			modifying the outgoing data based on the one or more rules.
9. (Currently Amended) The electronic device of claim 8, wherein the processor is further causes the advisor one or more rules.
10.(Currently Amended) The electronic device of claim 9, wherein modifying the data packet comprising at least one of removing data associated with the user profile from the outgoing data and adding data associated with the user profile to the outgoing data based on the one or more rules.

14. (Currently Amended) A computer program product for controller user data, the computer program product comprising:

		generate a user profile associated with a user of an electronic device;
		generate a resource profile associated with a plurality of resources external to the electronic device;
		generate a context profile describing an outcome of one or more previous interactions between the user of the electronic device and one or more of the plurality of resources;
		generate a set of rules based on a comparison of the user profile, the resource profile, and the context profile, wherein each rule of the set of rules defines at least one of when and what type of data of the user profile is shared with each of the plurality of resources; and
		modify outgoing data being sent to a first one of the plurality of resources form the electronic device based on the set of rules by:
		identifying user data and resource data within the outgoing data;
		identifying one or more rules of the set of rules according to the user data and the resource data; and 
		modifying the outgoing data based on the one or more rules.
15. (Currently Amended) The computer program product of claim 14, wherein the computer-readable program code is further executable to: intercept the outgoing data and modify a data packet within the outgoing data based on the one or more rules.
16. (Currently Amended) The computer program product of claim 15, wherein modifying the data packet comprising at least one of removing data associated one or more rules.
17. (Canceled) 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/16/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-16 and 18-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-3, 5-16 and 18-20, the closest prior arts, Luna (US 2013/0145010), in view of Sawyer (US 2019/0378374), in view of Allen (US 2016/0180216), in view of Vidhani (US 9,928,381) and further in view of Pearl (Personalized Navigation of Heterogeneous Product Spaces Using Smartclient), alone or in combination fails to anticipate or render obvious the claim invention.  
Luna (prior art) discloses systems and methods for the user activity module interacts with the context API  to identify, determine, infer, detect, compute, predict, and/or anticipate, characteristics of user activity on the device. 
Sawyer (prior art) discloses a method can include generating an activity profile for each user profile having data associated with one or more fantasy sports contests the respective user participated in. The method can include modifying the multidimensional data structure responsive to the activity profile of the first user profile.
Allen (Prior art) discloses a system that modify the expertise level of the user based on feedback received from the user, wherein the feedback is based on one or more of the user expanding instruction steps in the answer that are at a lower expertise level than currently assigned to the user, a query language utilized by the user in the question, a profile of the user, online activities of the user, and a query history of the user with the data processing system.
Vidhani (Prior art) discloses a system and a method for managing privacy of data are provided. The method includes causing generation of a trigger notification notifying an access to one or more fields of a user-profile in a first application. The trigger notification generated is by a second application integrated with the first application. The first application includes a plurality of 
Pearl (Prior art) discloses a method for providing user with a configuration plug-in and pre-classifying data at the server side, data from different sources is sent to the client in compressed form and filtered according to the user’s own combination of criteria at the client side.
However, none of Luna, Sawyer, Allen, Vidhani and Pearl, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 14.  For example, none of the cited prior art teaches or suggest the steps of generating a context profile describing an outcome of one or more previous interactions between the user of the electronic device and one or more of the plurality of resources;	generating a set of rules based on a comparison of the user profile, the resource profile, and the context profile, wherein each rule of the set of rules defines at least one of when and what type of data of the user profile is shared with each of the plurality of resources; and modifying outgoing data being sent to a first one of plurality of the resources from the electronic device based on the set of rules by: identifying user data and resource data within the outgoing data; identifying one or more rules of the set of rules according to the user data and the resource data; and modifying the outgoing data based on the one or more rules.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-3, 5-7, 9-13, 15-16 and 18-20 are directly or indirectly dependent upon claims 1, 8 and 14 and therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495